DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  OLED WITH SELF-ASSEMBLED MATERIAL ON PIXEL ELECTRODE

Election/Restriction
Pursuant to the election without traverse of invention I, non-elected claims 12-20 are withdrawn from consideration.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 discloses “a self-assembled material dispersed in the hole injection layer.” This same language is mentioned at paragraph [0016]. However, all of the self-assembled materials (SAM) specifically disclosed in the written specification or drawings is not dispersed in the hole injection layer. See present FIGS. 3, 4, 5, 7, 10, 11, 13, 14, and 15. Perhaps this claim refers to the SAM dispersed in the ink I1 (FIG. 12). However, this is a device claim, not a method of manufacturing claim, and thus claim 10 refers to a device, not an intermediate step of manufacturing the device. In all the cases of which the examiner is aware, SAM layers are not dispersed in their completed form, as the entire purpose of the SAM layer is to self-assemble by the molecules connecting to each other. Under no reasonable interpretation of the language of claim 10 is the subject matter enabled by the present specification. 
Claim 11 is rejected based on its dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “a surface of the pixel defining layer includes repellant.” A repellant is something that repels, but there are different kinds of repellant than repel different things. Claim 2 does not define the repellant in a way that it can be determined what manner of repellant is claimed.
Claim 10 discloses “a self-assembled material dispersed in the hole injection layer.” This same language is mentioned at paragraph [0016]. However, all of the self-assembled material (SAM) specifically disclosed in the written specification or drawings is not dispersed in the hole injection layer. See present FIGS. 3, 4, 5, 7, 10, 11, 13, 14, and 15. Perhaps this claim refers to the SAM dispersed in the ink I1 (FIG. 12). However, this is a device claim, not a method of manufacturing claim, and thus claim 10 refers to a device, not an intermediate step of manufacturing the device. In all the cases of which the examiner is aware, SAM layers are not dispersed in their completed form, as the entire purpose of the SAM layer is to self-assemble by the molecules connecting to each other. Under no reasonable interpretation of the language of claim 10 is the subject matter enabled by the present specification. Thus those in the art would not understand what the scope of the claims while reading the claim in light of the specification and ordinary SAMs in the art.
Claim 11 is rejected based on its dependency.
These claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a) and 102(a)(2) as being anticipated by Lee, US 2017/0244050. Alternatively, claims 1 and 4-9  are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Claim 1: Lee discloses
a substrate (BS) on which pixels are disposed; 
a pixel electrode (EL1) disposed for each of the pixels on the substrate; 
a pixel defining layer (PDL) disposed along a boundary of the pixels, the pixel defining layer including an opening exposing the pixel electrode; 
a light emitting layer (EML) disposed on the pixel electrode in the opening of the pixel defining layer; 
and a hole injection layer (HCL, [0056]) disposed between the pixel electrode and the light emitting layer, wherein the hole injection layer includes an adhesion promoting layer (SAM) disposed on the pixel electrode.
Note: Lee does not call the SAM part of the hole injection layer. However, this is a matter of terminology. The SAM would need to have high hole injection properties in order for hole injection to work with the SAM between the electrode and the hole injection layer. Alternatively, this would have been obvious as the same structure disclosed in the application.  “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 4: the adhesion promoting layer includes a self-assembled monolayer (SAM) (FIG. 2).
Claim 5: the adhesion promoting layer is disposed in the opening of the pixel defining layer (FIGS 2, 11).
Claim 6: the adhesion promoting layer includes at least one of a siloxane compound and a phosphoric compound ([0079]).
Claim 7: the adhesion promoting layer and a surface of the pixel electrode form at least one of silicon-oxygen (Si-0) bonding and phosphorous-oxygen (P-O) bonding (phosphonic acid, [0079]).
Claim 8: the adhesion promoting layer is disposed on an entire surface of the pixel electrode. Lee does not disclose any gaps in the coverage on the pixel electrode, which suggests that there would be complete coverage of the effective area of the pixel electrode.
Claim 9: the adhesion promoting layer is partially disposed on the pixel electrode. The adhesion layer (SAM) is not formed on the portion covered by the pixel defining layer, and thus is only partially disposed on the (entire) pixel electrode. See Lee FIG. 11.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yun, US 2017/0125731. Lee does not disclose that a surface of the pixel defining layer includes a fluoro group. However, fluoro-based materials are commonly used for pixel defining layers. See e.g. Yun at [0081]: “The pixel defining film 208 may be, for example, an organic insulating film. Examples of the organic insulating film may include … a fluoro-based polymer, a p-xylene-based polymer, a vinyl alcohol-based polymer, and any combinations thereof.” It would have been obvious to have used a fluoro-based material for the pixel defining layer as a known material for such, and thus the surface, and the rest, of the pixel defining layer would include a fluoro group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897